McLain, C.
Appellant was convicted in the circuit court, second district, of Hinds county, for carrying concealed a deadly weapon. Prom this judgment, he appeals to this court.
The assistant attorney-general, Mr. Carl Pox, with commendable fairness, admits in his brief that this case should be reversed for error therein contained. We fully concur in this view, after a careful examination of the record. Upon the trial of this case the court instructed the jury, for the state, that: “If you believe *74from the evidence beyond a reasonable doubt that the defendant carried concealed, in whole or in part, a deadly weapon, to-wit, a pistol, upon his person, then it is the sworn duty of the jury to return the following verdict : ‘We, the jury, find the defendant guilty as charged. ’ And this is true, even though you may believe all of the testimony offered in behalf of the defendant.”
Under the facts of this case, this instruction was error. A careful review of the record clearly shows that there was sufficient evidence of threats in this case,, so as to have warranted the trial judge in granting the instruction, asked by the defendant, to the effect that the issue presented for the consideration of the jury is whether or not they believe that threats of violence were made against the defendant, and communicated to him, and that, if they so believe that such threats were so, made and communicated to defendant, and that he had a reasonable ground to believe the same, then it was their duty to acquit defendant. The instructions asked by the .defendant should have been given by the court.

We think the case should he reversed and remanded.

Per Curiam.
The above opinion is adopted as the opinion of the court, and, for the reasons therein indicated by the commissioner, the case is reversed and remanded.